Matter of Freedom R. (Jamila W.) (2016 NY Slip Op 06256)





Matter of Freedom R. (Jamila W.)


2016 NY Slip Op 06256


Decided on September 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2016

Mazzarelli, J.P., Acosta, Saxe, Moskowitz, Gesmer, JJ.


1764

[*1]In re Freedom R., and Others, Children Under the Age of Eighteen Years, etc., Jamila W., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Larry S. Bachner, Jamaica, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Benjamin Welikson of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), attorney for the children.

Appeal from order, Family Court, New York County (Clark V. Richardson, J.), entered on or about July 23, 2015, which granted petitioner Administration for Children's Services' motion for an order directing that the subject children receive all immunizations necessary to allow them to attend New York State Department of Education schools, unanimously dismissed, without costs, as moot.
Because it is undisputed that the children have already been vaccinated, the appeal is moot. The issues presented by this appeal are not sufficiently substantial or novel to warrant invocation of the exception to the mootness doctrine (see Coleman v Daines, 79 AD3d 554, 558 [1st Dept 2010], affd 19 NY3d 1087 [2012]). Were we to reach the merits of the appeal, we would affirm since the mother failed to submit an affidavit, relying only on an affirmation of counsel without any supporting evidence, and thus failed to demonstrate that her opposition to immunization stems from beliefs that are religious in nature, and are genuinely and sincerely held (see Matter of Isaac J. [Joyce J.], 75 AD3d 506, 507 [2d Dept 2010]; Matter of Nassau County [*2]Dept. of Social Servs. v R.B., 23 Misc. 3d 270, 274-275 [Fam Ct, Nassau County 2008]).
We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2016
CLERK